                       3:20-cv-03162-JES # 1-1       Page 1 of 8
                                                                                                  E-FILED
                                                                  Thursday, 25 June, 2020 01:54:14 PM
                       IL-I I ci    ( `"---
                                      . ,v -- L-r mij"          It°
      C01"
             \e—
                                           vi3Ortypq-c_CarkdgeN
                             acr- creAscri Costryject_ziuctrs            Clerk, U.S. District Court, ILCD

              L -C_AT et                n b6,2-fir
AV                 t
                             Cr    t)

          e(xvvv-E-t
VS,                                                              CASe0,/30                        r

                                                            )
                               v\-                                             FILED
4,       skt\i                  RA/8,0\
                                                                )               MAY 2 \8`L`2020
                                                  ebt,g1L          )
C-Ntuas 1 3                                                                   atorigntlyliSio'ift

P\.c$. Car)                             tztob
                                                   (w                  )
aduA\..-iiv                                   c
 O) tv_ eckiPC_
                               P-eRSA - 544
 Co Me LAI Art-        TO 311E Ftfc_ Dv V A-stok OF prErm-ac .
 RISE-NT TRYStecr                              E CH                        'ro-1 cat        4.“.
   l~LCNoa S M E Af TOL                        /4 CAI.              L°1\TE"--


     MOW 0:0 M 3 c\ii/IJ- tc\-tick      11-41-A---
i. 4, .0 L'teY .            ec-e c oi C 0 -1-vins-61/
              1 cA c)-   s - 3 re) wvul- e_ek- (45foi-
                                   -en                           Exhibit 1 to Notice of Removal
Exhibit 1 to Notice of Removal
                                             Lc ,1
              rl ri o t_iNN                                   90ff
         rvg:17-Q-J
     sifor                                      (
                                                                                             "rl<1
    -...Nons ,               _Net_e_ A                         Nrca                  lA Q_\ • Q6
     CN?oci 'VP/1,
              nC                           k Se\i,        rai              T\Aol
          Q 1:--f"30frd                                       P/ Nne'nf 07Mrn        i , \ Q1A1
    41no--0A-b• I-21419
                                           —0Y1 -r            n907-NreW5C)           -759"        1°
                                                      nriQD          -71\14 04 79\1;1'
 ?JCL1'214 sad" HA-4.-ye                        `IX')                   -Inhfi k C           -AI,
   S;L-PA "         P121r)-- )4-6-1
                                                                5 11 s t
                                                - 0)-0Throa -NrY77
           3 -Th-tp-kocoth J 1-6)                              4       -7 \\
                                                      -diLAct             Th-'10   -=‘Nnetb
                                    .P9N-            Th-v,( si;
                                                               4),
           yrneovtrO 5; --jj hrn-t-vid
                                                                               s   s--49 s
                                                                                   Ad(;)
                             Page 2 of 8   3:20-cv-03162-JES # 1-1
                   3:20-cv-03162-JES # 1-1   Page 3 of 8


     (con)
           c(               /14 ro,,,taTT-0,(9.-Prec                               t
   cao) -tart        A---vvar                              Levi                2

   irceoh-0,-,(1 ag,„1,4,                                       “1- ,s
co\kci-s                        . c17
•-kAk.

                a) Coupe                        iyugsyt„
(2J\ Vat.
  1-2-0;lb Th VH,.3Q,AA)       -ROL
                                              0(966-e-tht-
                                             Itutvof- g-P' -1 KO-
                cA_4,49- \,,,G3 p.1\tflsi(LOA, 0-6 it
                  T camn- Los               cr-c-4--fr-
                                       ava.,,o32. raft,
                                             eet                        o-PricAor
                                             SAX(           pAtv.J--
                                p     A      1 /1ARL-      VOL%-"              P
                           LLFFee        ;7P 17—
                                     h (-7:                         )C04 Cs-W1:--
                                     S f—
                                                   LP:37(Q,         L-147-.0       d
                                             exx\A-44c
                                              ds<eyo.L-7.
                                                                      -1A•Np-AJ-
                                                           to
                                                        Exhibit 1 to Notice of Removal
Exhibit 1 to Notice of Removal
        rrAgo,s-sek, KNA.r-64 1; )--Eirol4
                                      f ().                                ro-)          Qor
       .frrO LIDerp Thr                          _4,6"A       _pc \N-9-v\A
     &j\n-a-R--     (')-Arvv,                    1,
                                                  17--
                                                   r d17 trovvt
                --)Q7u c-a-s .-fravir--
                                    .41-LA-oFfv-?nd\)(9•--69 .L-41
                            Ann ,TNThro-R Tv\ •Nit-041A co-am
  -hkrn-tw                                          J-k9i0 --213)9
vgdiy del, 15:5:12,-v5ivirr.0 YJAD-erd,c.                  c '512
ams csTannitE                             Tev'ogiir-a-v03-raro.3-+
                                       nr yd.3       mre
           ik3t7                                0                    cr -t    ,„,
                                                                              r@da
               P. 1fta co      kjr-Tpty-a$,J
                          n-Cra           \70                              Mrr)i-n
                PAN4A-F.         '•
                              11P          droii
     s-3-Y7-sstvkir5       'Thffvvi   --L-r2or           s-
             -inn) TR-CP) _02:i Vw-C9 d            -Thr97-
     4-2-b4      0-4-roTh a            TIT/17W S\Q-vil)rt:
            e , -kjry       WQ 3                 •
           74,9p, OH
                   -rip h-rw ikot -794,4                               y          ra .
        dji4y.,11--v                                     r2;1,..c-t7fp_sa r--rcre
             S                                   " "-iDALV:it           (Thn.Q
              --jnle?r-1                        ----r n et   \e-)     ro 1-r\fatq
                   \:;,4,Aq                                         J31)-0 0 --tnyou CA
                    irwa '14/"-ffd
                             Page 4 of 8   3:20-cv-03162-JES # 1-1
                        3:20-cv-03162-JES # 1-1   Page 5 of 8


5       1'                   &A-4 w                &9Ax_bk.cf-±Rait-rpot
     TV-or-I/La- -Po „pft tia5kPeAr-E9-cJi3
etFt TA,A    6)_-p      (p) t( Osirt,\Tet Adicvd-5:
                ao)sk.QA -Pc PA cu tc                           LeA4Qr,s
                          0,,t4
                                  e6as 1-3
                                                 ezrree.471 o,a2
                Givtiil           44 k e-e-kre_ CLAZ               I-0 (ha      (- CAAkr.,

                    ao LAidS 3
    Cl)-(Lf-.44&_ c)ce4--‘),,kk      cts s r AivertAaciekre
                                                         j_
 ci.cuo.kecte           02_),„0 6:f ew          +u,QL___
air\Alb-LA           D boO, be              31,sn-
(Wo\dt-        ' 5 ol uxyq9_         oco.orti -Pt r
                                                                          LA4          )
             ()$.(c01          000        , be
q4 -04A1

                  a)        LL        -                 ()tli -\1- CP     a 1St--

korr-- ryuct-t-er                           wts
        TcAt                         g-tlt)Pk-8ar-e et- ' ---P"‘" 04

                                                                                1"-
                                                                   e-
                                                            Exhibit 1 to Notice of Removal
                                   3:20-cv-03162-JES # 1-1     Page 6 of 8


           [COPY


                                                     lot MD, o6 c 7--
        ikQV‘C*<14.U.-P-,-7 ent            e        5-\J-t-/     14121kilfrk a -Ace         41Ak,
714 )        bOt.),obb,                                    1-6 -_, 61S)--VLAAJ\--
                         kt,..y.      c4,4-e9-1-0-1    P rw" o. Q.D.O. 01)
                                    11 1A-4-q               0AL-4 P
                                     (svl vvotrv.LA1-6.1.                  S in
                           2.-r• 1. V<                     ocm€5
                                                      cc9r 1,16.4c/V.:Tk4-4‘r

                ‘.-(   L457 L
                                    kgrs c f
                                   - rk   9-

           '&43 415-- d'at(a cR&ED-.6/2-<, -et•AJ; O• s
 t.k-Ca,,,,u_ cuts-cc      )r       -c           PteS)

  c(7                    sicoos 4- (Lk
         V3-0          tecA--        p
                                                                         (us •0-a.._
 C,e)LA<--47*S    •1731 _                                                    on t(L\ce_.
          1st 14
               / 0a-
                       ccs Lcacci +ca_.             0,a-u,kr                  olpe \r‘&,4-
                   ci}                     \Lo--•               pc,                   f\x-LAA_
                4-1.„9„sr_Q__ )kAcia,
                                                               PI ccw-,c14
                         W-15-14/ 6                 C__tA r           co,h,
                                                                                       r
                                                                         Exhibit 1 to Notice of Removal
              3:20-cv-03162-JES # 1-1           Page 7 of 8


(HOPI'

                    -frt'a ettusi? c)\                       CeNt•

                                  S 0,6v4x.
                                                           .1e.7



             u\                        3
                                                             aautt ?re .0
   to
         NAin
                                           S3      n

                                   17
                                    - .ey074/6                         litiam,

                                  .44aAL.              ,

                                                             . ..


                     opplc,
         No TA,         4 Mt
                           be.s ,i‘t
          c Rustic 0.
                L5-810,, •4-4r
                     "so/ -QP.4.4
                         Ass   7,"vas
                                  20es




                                  07\                        Exhibit 1 to Notice of Removal
                                 3:20-cv-03162-JES # 1-1                  Page 8 of 8


                                                       SUMMONS
                              IN TIJE CIRCUIT COURT OF LOGAN COUNTY, ILLINOIS



Ad,                                     THE, ELEVENTH JUDICIAL CIRCUIT



                                                                            Plaintiff(s)

                                        VS.                                                                  L(2
                    (S?
                                                                             Defendants)
  To each ofthe above-named defendata(s):

                  You are hereby summoned and required to file an answer in this case, or
          otherwise file your appearance, in the office of the Clerk of this Court, within 30 days
          after service of this summons, exclusive of the day of service. If you fail to do so, a
          judgment or decree by default may be taken against you for the relief prayed in the
          complaint.

          Aden: E-Filing is now mandatory for documents in civil cases with limited exemptions.
                To c-file, you must create an account with an e-filing service provider. Visit
                littOefile.illinoiscourts.goviservice-Drovidersifim to learn more and to select a
                service provider. If you need additional help or have trouble c-filing, visit
                htto://www.illinoiscoutts.gov/fau/pethelo.asp or talk with your local circuit clerk's
                office."

          To the Officer: This summons must be returned by the officer or other person to whom it
          was given for service, with endorsement thereon of service and fees, if any, immediately
          alter service. If service cannot be made, this summons shall be returned so endorsed..

 This summons may not be served later than 30 days after its date.

            ITNESS, M • Ke ley, the Clerk of said Court, and the seal thereof, at Lincoln, Illinois this
 day of



 Plaintiff's Attorney:
 (or PI ni Who be not rep        ented by attorney)                        atteAdir                                , Clerk
              cestAA—
 Address qL~                                                      Date of Service:        ris'%?0..           20
                                                                  (lb he i»sen   officer on cop eft WI defendantor person)
 Telephone No.                                                                                                  \Clt
                                       qco CCI 7
                                           NOTICE TO DEFENDANTS
              (I) Please see the Eleventh Judicial Circuit Rule 101 by visiting www.logancountvil.gov
              (2)   In any action for forcible detainer or for recovery of possession of tangible personal property, the
                    summons shall be in the same form, but shall require each defendant to appear on a day specified
                    in the summons not less than 7 or more than 40 days after the issuance of summons.
              (3)   If service is to be wade under section 2 — 208 of the Code of Civil Procedure the return day shall
                    be not less than 40 days or more than 60 days after the issuance of summons, and no default shall
                    be taken wait the expiration of 30 days aver service.


                                                                                           Exhibit 1 to Notice of Removal
